Exhibit 10.35

 



THIRD AMENDMENT TO pledge and security agreement

 

THIS THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is
effective as of October 24, 2015, but executed on November 10, 2015, among
WILHELMINA INTERNATIONAL, INC., a Delaware corporation (“Borrower”), AMEGY BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), and each of the
Guarantors set forth on the signature pages hereof (each a “Guarantor”, and
collectively, “Guarantors”).

 

recitals

 

WHEREAS, heretofore, as of April 20, 2011, Borrower and Lender entered into that
certain Credit Agreement, as amended by that certain First Amendment to Credit
Agreement dated as of January 1, 2012, that certain Second Amendment to Credit
Agreement dated as of October 24, 2012, and that certain Third Amendment to
Credit Agreement dated as of July 31, 2014 (the “Existing Credit Agreement”),
pursuant to which Borrower, among other things, made, executed and delivered
that certain Second Amended and Restated Line of Credit Promissory Note dated as
of October 24, 2012 in the original principal amount of $5,000,000.00 payable to
the order of Lender (the “Existing Line of Credit Note”);

 

WHEREAS, in connection with the Existing Credit Agreement and as security for
the extensions of credit by Lender thereunder, (a) Borrower and Guarantors
(other than Wilhelmina Creative, LLC) executed and delivered to Lender that
certain Pledge and Security Agreement dated as of April 20, 2011, as amended by
First Amendment to Pledge and Security Agreement dated as of January 1, 2012 and
Second Amendment to Pledge and Security Agreement dated October 24, 2012, and
(b) Wilhelmina Creative, LLC, at the time of its formation as an additional
subsidiary of Borrower, executed and delivered to Lender pursuant to Section
4.14 of the Credit Agreement that certain Pledge and Security Agreement
effective as of May 25, 2012 (such pledge and security agreements are herein
collectively called the, “Security Agreement”) pursuant to which Borrower and
Guarantors granted Lender a first priority security interest in and to the
Collateral (as defined in the Security Agreement);

 

WHEREAS, Borrower and Guarantors have requested Lender (i) extend additional
credit to Borrower in the form of a new term loan, (ii) extend the maturity date
and reduce the maximum outstanding principal balance of the Line of Credit,
(iii) amend certain financial covenants of Borrower set forth in the Credit
Agreement, (iv) amend the Borrowing Base set forth in the Credit Agreement in
certain respects, and (v) amend the Credit Agreement in certain other respects,
and in connection therewith (a) Borrower, Guarantors and Lender have entered
into that certain Fourth Amendment to Credit Agreement (the “Fourth Amendment”)
dated of even date herewith (the Existing Credit Agreement as amended by the
Fourth Amendment is herein called the “Credit Agreement”; capitalized terms used
herein but not otherwise defined shall have their respective meanings set forth
in the Credit Agreement), (b) Borrower has executed and delivered to Lender that
certain Third Amended and Restated Line of Credit Promissory Note dated of even
date herewith in the stated principal amount of $4,000,000.00 (the “Third
Amended and Restated Line of Credit Note,” and the Existing Line of Credit Note
as amended by the Third Amended and Restated Line of Credit Note is herein
called the “Line of Credit Note”), and (c) Borrower has executed and delivered
to Lender that certain Promissory Note dated of even date herewith in the stated
principal amount of $3,000,000.00, such note evidencing the Term Loan (the “Term
Note”, and collectively with the Line of Credit Note, the “Note”);

 

WHEREAS, Lender has conditioned its obligations under the Credit Agreement,
among other things, upon the execution and delivery of this Amendment by
Borrower and Guarantors;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree that the Security Agreement is
modified and amended as follows:

 

1.                  Amendment to Section 1.3 of the Security Agreement. The term
“Note” in Section 1.3 of the Security Agreement is amended and restated in its
entirety to hereafter read as follows:

 

THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT – Page 1 

 



“‘Note’ means, collectively, (a) that certain Third Amended and Restated Line of
Credit Note dated effective as of October 24, 2015, in the stated principal
amount of $4,000,000.00, executed by Borrower and payable to the order of
Lender, as may be renewed, extended and amended from time to time, and (b) that
certain Promissory Note dated effective as of October 24, 2015, in the stated
principal amount of $3,000,000.00, executed by Borrower and payable to the order
of Lender, as may be renewed, extended and amended from time to time.”

 

2.                  Expenses. All expenses incurred by Borrower, Guarantors and
Lender in connection with this transaction, including, but not limited to,
reasonable attorneys’ fees and shall be borne by Borrower.

 

3.                  Ratification of Prior Instruments and Priorities. Except as
herein expressly amended, each and every term, condition, warranty and provision
of the Security Agreement shall remain in full force and effect and such are
hereby ratified, confirmed and approved by the parties hereto. Nothing herein
shall be construed to alter or affect the priority of the lien or title created
by the Security Agreement. Any provision herein that might otherwise be
construed to conflict with the desire of Lender that the security interests and
liens created under the Security Agreement, as amended hereby, and the other
Loan Documents be maintained and preserved prior to any and all security
interests and encumbrances affecting the Collateral (as defined in the Security
Agreement) arising subsequent to the execution of the Security Agreement shall,
at Lender’s option, be void and of no force and effect; it being the expressly
declared intention of the parties hereto that no novation of the Security
Agreement be created hereby. The Security Agreement, as modified and amended
hereby, is hereby ratified and confirmed in all respects.

 

4.                  Further Assurances. Borrower and Guarantors, upon request
from Lender, agree to execute such other and further documents as may be
reasonably necessary or appropriate to consummate the transactions contemplated
herein or to perfect the liens and security interests intended to secure the
payment of the loan evidenced by the Note.

 

5.                  Descriptive Headings. Descriptive headings are inserted for
convenience and reference only and do not in any way limit or amplify the terms
and provisions hereof.

 

6.                  Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

7.                  Arbitration. All disputes, claims and controversies arising
from the Security Agreement, as amended hereby, shall be governed by the terms
of Section 7.15 of the Credit Agreement.

 

[The Remainder of this Page Intentionally Left Blank.

 



THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT – Page 2 

 



  LENDER:          

AMEGY BANK NATIONAL ASSOCIATION,

a national banking association

        By: /s/ Tamara Ray     Name: Tamara Ray     Title: Vice President      
        BORROWER:           WILHELMINA INTERNATIONAL, INC.,   a Delaware
corporation         By: /s/ David S. Chaiken     David S. Chaiken     Chief
Accounting Officer               GUARANTOR:           WILHELMINA LICENSING LLC,
  a Delaware limited liability company         By: /s/ David S. Chaiken    
David S. Chaiken     Chief Accounting Officer              

WILHELMINA FILM & TV PRODUCTIONS LLC,

a Delaware limited liability company

        By: /s/ David S. Chaiken     David S. Chaiken     Chief Accounting
Officer              

WILHELMINA ARTIST MANAGEMENT LLC,

a New York limited liability company

        By: /s/ David S. Chaiken     David S. Chaiken     Chief Accounting
Officer

 

THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT - Signature Page

 



  WILHELMINA-MIAMI, INC.,   a Florida corporation         By: /s/ David S.
Chaiken     David S. Chaiken     Chief Accounting Officer              
WILHELMINA INTERNATIONAL, LTD.,   a New York corporation         By: /s/ David
S. Chaiken     David S. Chaiken     Chief Accounting Officer              
WILHELMINA WEST, INC.,   a California corporation         By: /s/ David S.
Chaiken     David S. Chaiken     Chief Accounting Officer              
WILHELMINA MODELS, INC.,   a New York corporation         By: /s/ David S.
Chaiken     David S. Chaiken     Chief Accounting Officer               LW1,
INC.,   a California corporation       By: /s/ David S. Chaiken     David S.
Chaiken     Chief Accounting Officer              

WILHELMINA CREATIVE, LLC,

a Delaware limited liability company

        By: /s/ David S. Chaiken     David S. Chaiken     Chief Accounting
Officer

 



THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT – Signature Page









--------------------------------------------------------------------------------

